Citation Nr: 0007382	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-33 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
October 1945.  He died in January 1994, and the appellant is 
his widow.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the appellant's claim of 
entitlement to improved death pension benefits on the basis 
that her countable income exceeded applicable income 
limitations.

The Board notes that in the appellant's July 1996 substantive 
appeal (Form 9), she checked the boxes indicating that she 
wished to appear at a Travel Board hearing.  However, an 
April 1998 Report of Contact notes that the appellant desired 
a hearing before a local hearing officer at the Regional 
Office rather than a Travel Board hearing.  It is noted that 
a personal hearing was conducted in November 1999, regarding 
the issue currently on appeal.  Consequently, the Board finds 
that the appellant's July 1996 request for a hearing has been 
satisfied.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's claim.

2.  The veteran died on January [redacted], 1994.

3.  The appellant filed a claim of entitlement to improved 
death pension benefits on March 9, 1994, more than 45 days 
after the veteran's date of death, and after already having 
paid the veteran's final expenses.

4.  At the time of the veteran's death, the appellant's total 
income consisted of Social Security benefits of approximately 
$1,073.10 monthly, or $12,877.00 annually.

5.  The appellant's annualized countable income exceeds 
applicable income limitations for a surviving spouse without 
dependents.


CONCLUSION OF LAW

The appellant does not meet the income criteria to be 
entitled to improved death pension benefits.  38 U.S.C.A. §§ 
1503, 1541, 5107 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died on January [redacted], 1994.  

A February 1994 report from a funeral home notes that the 
total outstanding balance due for the veteran's burial 
expenses was $4,243.66.

In an Application for Burial Benefits, dated later that 
month, the appellant confirmed that the expenses for the 
veteran's burial, funeral, transportation, and burial plot 
totaled $4,243.66.  She noted that these expenses had not yet 
been paid.

A March 1994 Application for Reimbursement from Accrued 
Amounts Due a Deceased Beneficiary indicates that the 
appellant paid a $487.77 doctor bill, a $195.47 hospital 
bill, a $10,500.00 nursing home bill, and a $4,243.66 funeral 
home bill. 

On March 9, 1994, the VA received a claim of entitlement to 
improved death pension benefits from the appellant.  Therein, 
she reported receiving $1,073.10 in net monthly income from 
the Social Security Administration, and indicated that this 
was her only source of income.  The record notes no 
deductible expenses, and indicates that the appellant had no 
dependents.

According to a July 1994 Report of Contact, the appellant 
paid the $4,243.66 funeral expense on February 15, 1994.

The RO denied the appellant's claim of entitlement to 
improved death pension benefits in July 1994, on the basis 
that her countable income exceeded applicable income 
limitations.

In September 1994 correspondence, the appellant explained 
that she was unable to file a claim within 45 days of her 
husband's death because she did not receive a certified copy 
of the death certificate until February 1994.  She reported 
that she paid the veteran's medical and nursing home expenses 
prior to submitting her claim because she was concerned that 
these bills would be sent to a collection agency.  In support 
of her claim, she attached a July 1994 report from the 
funeral home confirming that certified copies of the death 
certificate were not received until February 1994.

The RO continued the denial of entitlement to improved death 
pension benefits in January 1995.  The appellant filed a 
notice of disagreement (NOD) with this decision in October 
1995, and submitted a substantive appeal (Form 9) in July 
1996, perfecting her appeal.

During a November 1999 personal hearing, the appellant 
testified that her husband died on January [redacted], 1994.  
Transcript (T.) at 1.  She reported that she filed a claim of 
entitlement to improved death pension benefits on March 8, 
1994, and indicated that the claim was received by the RO the 
following day.  T. at 2.  She stated that she received 
$5,000.00 as the beneficiary of her husband's life insurance 
policy, and explained that she paid the last of his expenses 
on February 15, 1994, from both the life insurance proceeds, 
and $5,000.00 that she borrowed from friends.  T. at 3-5.  
She noted that she still owed her friends approximately 
$4,000.00 of the money she borrowed from them.  T. at 6.  The 
appellant reported that she received $416.00 per month in 
Social Security benefits prior to the veteran's death, and 
indicated that this amount was increased following his death, 
as reported on her March 1994 claim.  T. at 3-4 and 7.  She 
stated that she currently received $1,158.00 per month in 
Social Security benefits.  T. at 4. 

Based on this evidence, a November 1999 hearing officer's 
decision continued the denial of entitlement to improved 
death pension benefits.

Analysis

Subject to certain requirements, including income, VA 
improved death pension benefits are payable to a surviving 
spouse of each veteran of a period of war.  38 U.S.C.A. § 
1541; see 38 U.S.C.A. § 101(8).  The maximum rate of improved 
death pension is reduced by the amount of the countable 
annual income of the surviving spouse.  38 C.F.R. § 3.23(b).  
For purposes of improved death pension, payments of any kind 
from any source are counted as income in the year in which 
received unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.  The exclusions from a surviving spouse's 
countable income for purposes of determining entitlement such 
pension generally include the veteran's final expenses, i.e. 
expenses of the veteran's just debts, last illness and 
burial.  38 C.F.R. § 3.272(h).  Such expenses which are paid 
during the calendar year following that in which death 
occurred may be deducted from annual income for the 12-month 
annualization period in which they were paid or from annual 
income for any 12-month annualization period which begins 
during the calendar year of death, whichever is to the 
claimant's advantage.  Otherwise such expenses are deductible 
only for the 12-month annualization period in which they were 
paid.  Any such expenses paid subsequent to death but prior 
to the date of entitlement are not deductible.  Id.

Effective December 1, 1993, the maximum annual rate of 
improved death pension for a surviving spouse with no 
children was $5,239.00.  38 U.S.C.A. § 1503; 38 C.F.R. § 
3.23.  The maximum rate of improved death pension is reduced 
by the amount of the countable annual income of the surviving 
spouse.  38 U.S.C.A. § 1541, 38 C.F.R. § 3.23.  For the 
purpose of determining initial entitlement, the monthly rate 
of pension payable to the beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. § 
3.273.

For purposes of improved death pension, payments of any kind 
from any source are counted as income in the year in which 
received, unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.  There will be excluded from the amount of 
an individual's annual income any unreimbursed amounts which 
have been paid within the 12-month annualization period for 
medical expenses.  An estimate based on a clear and 
reasonable expectation that unusual medical expenses will be 
realized may be accepted for the purpose of authorizing 
prospective payments of benefits, subject to necessary 
adjustment.  Such amounts will be in excess of 5 percent of 
the applicable maximum annual pension rate for the person 
involved.  38 C.F.R. § 3.272.

Except as otherwise provided, the effective date of an 
evaluation and award of pension based on an original claim 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of death pension for which application is received within 45 
days from the date of death of a veteran, however, shall be 
the first day of the month in which the death occurred.  38 
U.S.C.A. § 5110(d)(2); 38 C.F.R. § 3.400(c)(3)(ii).

Since the appellant did not apply for VA improved death 
pension benefits until well after 45 days following the 
veteran's death, she can not avail herself of the 45-day 
exception to the general rule governing effective dates.  
Therefore, her entitlement to pension benefits, if any, could 
not arise until the date of receipt of the claim: March 9, 
1994.  Pursuant to 38 C.F.R. § 3.272(h), the veteran's final 
expenses--which the appellant has indicated were paid on 
February 15, 1994, subsequent to his death--are not 
deductible because they were paid prior to the date of 
entitlement.  38 U.S.C.A. §§ 1503, 1541, 5110; 38 C.F.R. §§ 
3.23, 3.271, 3.272, 3.400.

While the appellant has requested improved death pension 
benefits because she feels she needs such income to meet her 
expenses, VA can only grant such benefits pursuant to 
applicable laws and regulations.  These laws and regulations 
provide that only persons whose income is within a certain 
limit can receive such benefits.  As noted above, effective 
December 1, 1993, a widow without dependents whose income 
exceeds $5,239.00 can not receive improved death pension 
benefits.

At the time of the veteran's death, the appellant was 
receiving Social Security benefits of approximately $1,073.10 
monthly, or $12,877.00 yearly.  As the veteran's final 
expenses were paid subsequent to his death, but prior to the 
date of entitlement, these expenses are not deductible from 
the appellant's income.  Consequently, the appellant's 
countable annualized income is $12,877.00, which exceeds the 
applicable income limitation for a surviving spouse without 
dependents.  Unfortunately, the appellant does not meet the 
income requirements for entitlement to improved death pension 
benefits.

The law in this case is dispositive, and thus the appellant's 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

As entitlement to improved death pension benefits is not 
established, the appellant's claim is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

